UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America Protective Order

Vv. 19 Cr. 890

Maria Luisa Estrella Jaidi,
Abdeslam Jaidi, and
Ramon Singson Estrella,
a/k/a “Ramon Miguel Estrella,”
a/k/a “Ting Estrella,”

Defendants.

 

 

Upon the application of the United States of America, with the consent of the
undersigned defendants and their counsel, and the defendants having requested discovery under
Fed. R. Crim. P. 16, the Court hereby finds and orders as follows:

1. Disclosure Material. The Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”),
pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s
general obligation to produce exculpatory and impeachment material in criminal cases, all of
which will be referred to herein as “disclosure material.” The Government’s disclosure material
may include material that (i) affects the privacy and confidentiality of individuals; (11) would
impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not
authorized to be disclosed to the public or disclosed beyond that which is necessary for the
defense of this criminal case.

2. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation. It will

 
also afford the defense prompt access to those materials, which will facilitate the preparation of
the defense.

3. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

4. Disclosure material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any
disclosure material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any disclosure material to the media or any third party
except as set forth below.

5. Disclosure material may be disclosed by counsel to the following persons (hereinafter
“Designated Persons”):

(a) investigative, secretarial, clerical, paralegal and student personnel employed
full-time or part-time by the defendants’ attorneys;

(b) independent expert witnesses, investigators or advisors retained by the
defendants’ attorneys in connection with this action; and

{c) such other persons as hereafter may be authorized by the Court upon such
motion by the defendants.

6. The defendants and their counsel shall provide a copy of this Order to Designated
Persons to whom they disclose disclosure material pursuant to paragraphs 5(a), (b), and (c).
Designated Persons shall be subject to the terms of this Order. Defense counsel shall make

reasonable efforts to maintain a record of what information has been disclosed to such persons.

 
7. The Government may authorize, in writing, disclosure of disclosure material beyond
that otherwise permitted by this Order without further Order of this Court.

8. This Order does not prevent the disclosure of any disclosure material in any motion,
hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this
action. All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

Disclosure and Protection of Seized ESI

9, The Government has advised that information that may be subject to disclosure in this
case may be contained within ESI that the Government has seized, pursuant to warrants issued
during the course of the investigation, from various computers, cellphones, and other devices and
storage media.

10. The Government is authorized to disclose to counsel for the defendants, for use solely
as permitted herein, the entirety of such seized ESI as the Government believes may contain
disclosure material (“the seized ESI disclosure material”). The defendants, defense counsel, and
Designated Persons may review the seized ESI disclosure material to identify items pertinent to
the defense. They shall not further disseminate or disclose any portion of the seized ESI
disclosure material except as otherwise set forth under this Order.

11. This Order places no restriction on a defendant’s use or disclosure of ESI that
originally belonged to the defendant.

Return or Destruction of Material

12. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including seized ESI disclosure material, within 30 days of the expiration of the period for direct

appeal from any verdict in the above-captioned case; the period of direct appeal from any order
. 3

 
dismissing any of the charges in the above-captioned case; or the granting of any motion made
on behalf of the Government dismissing any charges in the above-captioned case, whichever date
is latest.

Retention of Jurisdiction

13. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

SO ORDERED:

Dated: White Plains, New York
ahr 2019 |

UNITED STATES DISTRICT JUDGE

 
AGREED AND CONSENTED TO:

GEOFFREY 8. BERMAN
United States Attorney

by: /s/
Sam Adelsberg/Gillian Grossman/Jim Ligtenberg
Assistant Mnited States Attorneys

 

 

Maria Luisa Payella Jaidi ,

aye

Evan Barr, Esq.
Counsel for Maria Luisa Estrella Jaidi

Date:

Date:

Date:

December 17, 2019

ICG [19
(L/1O/14

 
